Citation Nr: 0415660	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  99-07 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability evaluation due to 
service-connected disability (TDIU) benefits from date of 
separation from service.

2.  Entitlement to nonservice-connected pension benefits from 
date of separation from service.

3.  Entitlement to a rating in excess of 10 percent for 
varicose veins of the right leg.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

J. L. Tiedeman




INTRODUCTION

The veteran served on active duty from November 1945 to 
August 1946.

The case comes before the Board of Veterans' Appeals (Board) 
by means of a November 1999 rating decision rendered by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

By a decision dated in September 2002, the Board denied the 
veteran's claims of entitlement to (1) a total disability 
evaluation due to service-connected disability (TDIU) 
benefits from date of separation from service, and (2) 
entitlement to nonservice-connected pension benefits from 
date of separation from service.  With respect to the 
veteran's claim for an increased rating for varicose veins, 
the Board ordered that additional development be completed 
pursuant to 38 C.F.R. § 19.9(a)(2).  In a separate decision, 
the Board determined that clear and unmistakable error was 
not present in a February 1950 Board decision.

In September 2003, the Board remanded the issue of 
entitlement to a rating in excess of 10 percent for varicose 
veins of the right leg to the RO for its consideration of 
additional evidence developed by the Board.  This issue is 
still in remand status and will not be addressed in this 
document.

By an Order dated in December 2003, the United States Court 
of Appeals for Veterans Claims (hereinafter Court) vacated 
the Board's September 2002 decision as to the issues of 
entitlement to (1) a total disability evaluation due to 
service-connected disability (TDIU) benefits from date of 
separation from service, and (2) entitlement to nonservice-
connected pension benefits from date of separation from 
service, and remanded the case to the Board for compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA). 


REMAND

The VCAA amended 38 U.S.C.A. § 5103 ("Notice to claimants of 
required information and evidence") and added 38 U.S.C.A. § 
5103A ("Duty to assist claimants").  The amended duty to 
notify requires VA to notify a claimant of any information or 
evidence necessary to substantiate the claim and "which 
portion of [the] information and evidence necessary to 
substantiate the claim and "which portion of [the] 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, the Secretary . . . will 
attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 
5103(a); see 38 C.F.R. § 3.159(b).

As to the new VCAA notice requirements, in Quartuccio v. 
Principi, 16 Vet. App. 183, 187-88 (2002), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board's failure to enforce compliance with the requirements 
set forth in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
is remandable error.  See also Charles v. Principi, 16 Vet. 
App. 370, 374 (2002).  In this case the veteran has not been 
notified of the information and evidence necessary to 
substantiate his claims, and which party is responsible for 
attempting to obtain any such information or evidence.  Until 
the veteran is provided notice as to what information and 
evidence is needed to substantiate his claims, it is not 
possible to demonstrate either that there is no possible 
information or evidence that could be obtained to 
substantiate the veteran's claims or that there is no 
reasonable possibility that any required VA assistance would 
aid in substantiating these claims.  See 38 U.S.C.A. 
§ 5103A(a)(2).

Accordingly, this case is hereby REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

1.  The RO should ensure that the 
notification requirements set forth 
at 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) are fully 
complied with and satisfied.  This 
includes notifying the appellant 
(1) of the information and evidence 
not of record that is necessary to 
substantiate the claim, (2) of the 
information and evidence that VA 
will seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  
The veteran should also be requested 
to provide any evidence in his 
possession that pertains to the 
claims.

2.  Thereafter, the RO should 
readjudicate the issues on appeal.  
If any issue remains unfavorable to 
the veteran, he should be provided 
with a supplemental statement of the 
case and be given an opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

